Citation Nr: 1600581	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-38 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of those proceedings is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has testified under oath to routinely transiting along the perimeter of Udorn Royal Thai Air Force Base (RTAFB) during service. 

2.  The Veteran is currently being treated with continuous medication for coronary artery disease and ischemic cardiomyopathy.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease with ischemic cardiomyopathy have been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 2015 letter from the Veteran's private treatment provider indicates that he has been diagnosed with coronary artery disease and ischemic cardiomyopathy.  The Veteran served for a time at Udorn RTAFB during service and maintains that his current heart condition is due to herbicide exposure he experienced while there. 

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including ischemic heart disease (coronary artery disease), even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In order to qualify for entitlement to service connection on a presumptive basis, the disability must become manifest to a degree of 10 percent or more.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Udorn RTAFB.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service records confirm that the Veteran was stationed at Udorn RTAFB where herbicides were presumptively used along the base perimeter.  The Veteran has testified that he traveled along the base perimeter on a regular basis in either an open air bus or on bicycle, in order to perform the tasks involved in his job. Resolving all doubt in the Veteran's favor, the Board finds the Veteran's report of routine exposure to areas along the perimeter of his airbase to be reasonable, and therefore, that he was at least as likely as not exposed to herbicides during service.  Moreover, the Board notes that the Veteran is taking metoprolol succinate and Diovan daily, which indicates a 10 percent manifestation of coronary artery disease.  38 C.F.R. § 4.104 (Diagnostic Code 7005).  As such, service connection is warranted for ischemic heart disease as due to herbicide exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for coronary artery disease with ischemic cardiomyopathy is granted. 



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


